COURT OF APPEALS OF VIRGINIA


Present: Judges Frank, Clements and Haley


RONALD WAYNE AHERRON

v.     Record No. 1493-05-3

TIMES FIBER COMMUNICATIONS, INC. AND
 ST. PAUL TRAVELERS                                             MEMORANDUM OPINION*
                                                                     PER CURIAM
TIMES FIBER COMMUNICATIONS, INC. AND                               OCTOBER 25, 2005
 ST. PAUL TRAVELERS

v.     Record No. 1704-05-3

RONALD WAYNE AHERRON


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (James B. Feinman; James B. Feinman & Associates, on briefs), for
                 Ronald Wayne Aherron.

                 (James A.L. Daniel; M. Brent Saunders; Daniel, Vaughan, Medley &
                 Smitherman, P.C., on briefs), for Times Fiber Communications, Inc.
                 and St. Paul Travelers.


       Ronald Wayne Aherron (claimant) appeals a decision of the Workers’ Compensation

Commission finding he failed to prove he made reasonable efforts to market his residual work

capacity as of January 20, 2004 and continuing.1 On cross-appeal, Times Fiber

Communications, Inc. and its insurer contend the commission erred in finding claimant proved


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
         In his opening brief, claimant contends the commission erred in not awarding him
temporary total disability benefits from August 1, 2003 and continuing. However, the
commission’s opinion indicates that claimant received permanent partial disability benefits from
August 21, 2003, through January 9, 2004. The record supports that finding. Therefore, the
period sought for temporary total disability benefits included July 18, 2003 through August 20,
2003, and January 10, 2004, and continuing.
he was entitled to an award of temporary total disability benefits from July 18, 2003 through

August 20, 2003. We have reviewed the record and the commission’s opinion and find that these

appeals are without merit. Accordingly, we affirm for the reasons stated by the commission in

its final opinion. See Aherron v. Times Fiber Communications, Inc., VWC File No. 209-43-39

(June 13, 2005). We dispense with oral argument and summarily affirm because the facts and

legal contentions are adequately presented in the materials before the Court and argument would

not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                        Affirmed.




                                              -2-